      Case 1:18-cv-10576-PBS Document 85 Filed 10/24/19 Page 1 of 5



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
LEAH BASSETT,                      )
                                   )
                     Plaintiff,    )
                                   )
           v.                      )
                                   )                 Civil Action
MONICA JENSEN,                     )               No. 18-10576-PBS
JON BLITT,                         )
MILE HIGH DISTRIBUTION, INC.,      )
JOSHUA SPAFFORD,                   )
APRIL CARTER,                      )
GAMMA ENTERTAINMENT,               )
WILLIAM GRAY, and                  )
FIORE J. BARBINI,                  )
                                   )
                     Defendants.   )
___________________________________)


                                 ORDER

                           October 24, 2019

Saris, C.J.

    In the winter of 2014-2015, Plaintiff Leah Bassett rented

her home on Martha’s Vineyard to Defendant Joshua Spafford.

Spafford and other individuals -- including Defendants Monica

Jensen and April Carter -- then used the home as a location for

shooting pornographic films and photographs. The films and

photographs were made at the behest of Defendant Mile High

Distribution, Inc. (“Mile High”) which produced and distributed

them under its marketing labels “Icon Male” and “Transsensual.”

In March 2015, after Spafford attempted to sublet the property

                                   1
         Case 1:18-cv-10576-PBS Document 85 Filed 10/24/19 Page 2 of 5



to Jensen, Bassett discovered the Defendants were using her home

to film and shoot pornography. Bassett then terminated the

lease.

     Three years later, in March 2018, Bassett brought this

lawsuit asserting claims for breach of contract, trespass,

negligence, violations of Chapter 93A, conspiracy, fraud,

intentional infliction of emotional distress, interference with

advantageous relations, copyright infringement, RICO violations,

and defamation. Now, nearly a year and a half after first filing

this lawsuit, Bassett asks the Court for a preliminary

injunction enjoining Defendants from “continuing to display

images of [her] copyright-protected artworks in any manner or

form by any person, entity and/or Internet site that falls

within their legal means to prevent such continued displays.”1

She alleges that Defendants’ films and photographs feature items

from her home which are subject to copyright protection. Bassett

owns three copyrights for “unpublished collections” covering

more than 50 different items, like the fireplace and pillowcases

in her home. She sought copyright protection after she learned




1    In her original motion, Bassett also sought an injunction
preventing “Defendants from creating, marketing, and/or selling
adult entertainment/pornographic materials of any kind or
description for commercial purposes within the United
States . . . during the pendency of this lawsuit.” Dkt. No. 62
at 1-2. In her reply brief and at the hearing held on October
16, 2019, however, she waived that request for relief.
                                      2
      Case 1:18-cv-10576-PBS Document 85 Filed 10/24/19 Page 3 of 5



the filming took place in her home. Bassett now claims that at

least 33 of the covered items appear in Defendants’ films, in

some cases in multiple films on multiple occasions.

    In order to obtain a preliminary injunction, the Court must

consider “(1) the movant’s likelihood of success on the merits;

(2) the likelihood of the movant suffering irreparable harm;

(3) the balance of equities; and (4) whether granting the

injunction is in the public interest.” Shurtleff v. City of

Boston, 928 F.3d 166, 171 (1st Cir. 2019). While irreparable

harm was once presumed when a party established a likelihood of

success on the merits of her copyright claims, see Fritz v.

Arthur D. Little, Inc., 944 F. Supp. 95, 98 (D. Mass. 1996),

that is no longer the law, see Perfect 10, Inc. v. Google, Inc.,

653 F.3d 976, 981 (9th Cir. 2011) (rejecting presumption of

irreparable harm in copyright case following Supreme Court

decisions in eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388

(2006), and Winter v. Natural Res. Def. Council, Inc., 555 U.S.

7 (2008)); Salinger v. Colting, 607 F.3d 68, 80 (2d Cir. 2010)

(same); see also Voice of the Arab World, Inc. v. MDTV Med. News

Now, Inc., 645 F.3d 26, 37 (1st Cir. 2011) (suggesting without

deciding that presumption of irreparable harm was no longer

valid in intellectual property cases after eBay and Winter).

    Here, Bassett’s motion must fail because she has not

presented any evidence of irreparable harm that will result from

                                   3
      Case 1:18-cv-10576-PBS Document 85 Filed 10/24/19 Page 4 of 5



the continued distribution of pornographic films and photographs

shot in her home. There are multiple reasons why Bassett cannot

make the requisite showing. First, she has disavowed any claim

to actual damages and is instead pursuing statutory damages

against Defendants. Second, all of the copyrighted items were

her personal belongings; they were not for sale nor is there any

evidence that she is in the business of selling or marketing

similar items. In other words, the types of irreparable harm

that are most common in intellectual property cases -- i.e.,

reputational harm, tarnishment, dilution -- are not present.

Third, she delayed three years in filing this lawsuit and then

another year and a half in seeking a preliminary injunction. Her

delay undercuts any argument she is at risk of suffering

irreparable harm. Fourth, only a handful of the screenshots

included with her motion feature copyrighted items, and those

that do only show de minimis copying.2 Fifth, Defendants have

voluntarily agreed to remove from distribution all films and

photographs that were shot at Bassett’s home and are within

their control. Although this does not extend to third parties

who continue to distribute unauthorized versions of the films




2    To be clear, the Court does not address the parties’
arguments on the merits of Bassett’s copyright claims. The Court
will address those arguments at summary judgment.
                                   4
      Case 1:18-cv-10576-PBS Document 85 Filed 10/24/19 Page 5 of 5



and photographs, it is as much as the Court could achieve by

entering a preliminary injunction against Defendants.

    For the foregoing reasons, Bassett’s motion for a

preliminary injunction (Dkt. No. 62) is DENIED.

SO ORDERED.

                                 /s/ PATTI B. SARIS
                                 Hon. Patti B. Saris
                                 Chief United States District Judge




                                   5
